220 F.2d 515
Eddie L. BURDIX, Petitioner,v.UNITED STATES of America, Respondent.
Misc. No. 423.
United States Court of Appeals, Ninth Circuit.
March 21, 1955.

Eddie L. Burdix in pro. per.
No appearance for respondent.
Before DENMAN, Chief Judge, and BONE and POPE, Circuit Judges.
PER CURIAM.


1
Petitioner seeks to appeal forma pauperis from an order of the United States District Court for the Fourth Judicial District of the Territory of Alaska denying his motion pursuant to 28 U.S.C. § 2255.


2
No showing is made that such a petition for permission to appeal in forma pauperis has been made or presented to the court from which the appeal is sought, and for that reason the petition is denied. Kyle v. United States, 9 Cir., 199 F.2d 756.